DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 8/22/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments to claims 7, 11, 24 and 27 have been made of record.
Claims 1-30 are pending and under examination.
Response to Arguments
Claim Rejections - 35 USC § 112-withdrawn

The rejection of claims 7, 24 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicant’s amendments of claims 7, 24 and 27 which now inserts stabilizing agent before the term “aspartic acid”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The instant disclosure does not support the instantly claimed invention for an aqueous suspension comprising terlipressin acetate or a pharmaceutically acceptable salt thereof and any aspartic acid stabilizing agent.
The specification at pg. 4, paragraph [0027] disclose that one aspect of the invention is to provide “the composition consists of: terlipressin or a pharmaceutically acceptable salt thereof in the amount of about 0.5 mg/mL to about 10.0 mg/mL, aspartic acid in the amount of about 0.1 mg/mL to about 2 mg/mL, dextrose, succinic acid, sodium hydroxide, and water.” The specification at pg. 11, [0069] discloses that a pharmaceutical stabilizing agent can be a weak acid or base that would be comprised in a buffer (so a buffer would be considered a stabilizing agent). Further paragraph [0069] discloses that a stabilizing agent can be aspartic acid. However, the specification does not define “aspartic acid stabilizing agent”. To provide adequate written description and evidence of possession of a claimed genus (aspartic acid stabilizing agent), the specification must provide sufficient distinguishing identifying characteristics of the genus.  Some of the factual considerations that are weighed when determining a written description include the level of skill and knowledge in the art, the disclosure of complete or partial structures, the disclosure of physical and or chemical properties, adequate disclosure of the functional characteristics, the correlation between structure and function, and disclosure of methods of making.
Klinke et al. (US Pub. No. 2004/0022792) paragraph [0028] teach that low pH stabilizes protein in solution and discloses adding one or more stabilizer to pharmaceutical composition to stabilize a protein, wherein the one stabilizer is an amino acid selected from glycine, aspartic acid, leucine, alanine, methionine or salt thereof. They teach that amino acid such as aspartic acid can be used at a concentration 1mM to 3 M as a stabilizing agent for a pharmaceutical composition [0028]. Thus, the amino acid aspartic acid can be used as a stabilizing agent in a composition, but the art does not disclose a genus of agents that stabilize aspartic acid. The specification does disclose aspartic acid stabilizing agents. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B (1), the court states an adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.  
As discussed above, the skilled artisan cannot envision the detailed genus of “any aspartic acid stabilizing agent” and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of making a mutation. The compound itself is required. See Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen v.Baird, 30 Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 148 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.
Therefore, the specification does not satisfy the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 102-maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8-14, 17-19 remain rejected under 35 U.S.C. 102(a) (1) as being anticipated by Li et al. (IDS, CN102440957) and as discussed below.
For the purpose of comparing the claims with the prior art, it is noted that for the limitation “an aspartic acid stabilizing agent” in claim 1, the examiner assumes that a lower pH would inherently be providing stabilization of proteins and aspartic acid therein.
The instant claims are broadly drawn to an aqueous composition comprising terlipressin acetate or a pharmaceutically acceptable salt thereof in an amount of 
about 0.5 mg/mL to about 10.0 mg/mL and an aspartic acid stabilizing agent, wherein the pH of the composition is from about 3.4 to about 5.0, wherein the terlipressin acetate or a pharmaceutically acceptable salt thereof is in an amount of about 1.0 mg/mL (claim 6), wherein the composition further comprises an isotonicity agent (claim 8), wherein the isotonicity agent is sodium chloride (claim 9), wherein the composition further comprises a pH adjusting agent (claim 10), wherein the pH adjusting agent is hydrochloric acid, acetic acid, sodium hydroxide, or potassium hydroxide (claim 11), wherein the composition further comprises an anti- microbial preservative (claim 12).   A container comprising the composition of claim 1 (claim 13), wherein the container is a syringe, a vial, a bottle, an ampule, a cartridge, or a bag (claim 14), wherein the kit comprises a container for the composition and instructions for administering the composition (claim 17), the container optionally has a means for injecting the composition into a subject (claim 18), and wherein the container is a syringe, a vial, a bottle, an ampule, a cartridge, or a bag (claim 19).

Li et al teach a composition comprising terlipressin acetate, a preservative, pH regulator (abstract, summary of invention). Regarding claims 8 and 9, they teach sodium chloride. Regarding claims 10-11, they teach a pH regular as hydrochloric acid, acetic acid and sodium hydroxide (summary of invention). Regarding claim 1, they teach that the pH of the composition is 5-6.5 and the pH 5 is claimed in the instant claim 1 and they teach a composition comprising 1 mg/ml terlipressin (Example 1). Additionally, they teach that pH is adjusted to a desired pH value. Regarding claim 12, they teach using benzoic acid, methyl paraben or benzalkonium chloride (also well -known as anti-bacterial agent) as a preservative (meets the limitation of anti-microbial). Regarding claims 13, 14 and 17-19, they teach using a sterilized bottle with a cap, label packaging for using terlipressin for use as a nasal spray. Therefore, the instantly claimed invention is implicitly or explicitly anticipated by the prior art of record.
Applicants argue (see Rem. of 8/12/22) that Li does not teach a formulation containing terlipressin and an aspartic acid stabilizing agent as recited in claim 1.
Applicant’s arguments have been fully considered but they are not persuasive because the specification does not does not define “an aspartic acid stabilizing agent”  and the state of the prior art support that lower pH like pH 5.0 would stabilize a protein and its amino acids (see above Klinke et al. (US Pub. No. 2004/0022792) ). Li et al teach a terlipressin composition with pH 5-6.5. Therefore, the claimed limitations are implicitly or explicitly anticipated by Li et al.
Claim(s) 1-5, 7,24, and 26-29 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malm (US Pub. No. 2021/0161995, priority claimed US 62/685,447 filed on 6/15/2018) and as discussed below.
The instantly claimed invention is broadly drawn to an aqueous composition comprising terlipressin acetate or a pharmaceutically acceptable salt thereof in an amount of about 0.5 mg/mL to about 10.0 mg/mL and an aspartic acid stabilizing agent, wherein the pH of the composition is from about 3.4 to about 5.0, wherein the composition has a sum of impurities of less than 5.0% of the total weight of the impurities and terlipressin in the composition (claim 2), wherein the composition is stable at about room temperature for about 12 months to about 24 months or longer (claim 3), wherein the composition is stable at about 25°C to about 30°C for about 6 months (claim 4), wherein the composition is stable at about 40°C for about 3 months (claims 5), wherein the aspartic acid is in an amount of about 0.1 mg/ml to 2 mg/ml (claim 7).
Malm teaches to make a pharmaceutical composition of terlipressin at pH from 3-6 [0039], wherein the composition comprises NaCl as an isotonic agent [0006-0007].  Malm teaches that the composition comprises terlipressin in a range of 0.1 mg/ml to 10 mg/ml [0037]. Malm teaches that the composition comprises terlipressin acetate [0010]. Malm teaches that the formulation of terlipressin comprises approx. 0.12 mg/mL as acetate salt and 20 mM acetate buffer to maintain pH 3.4-4.5 [0005]. Malm teaches that the composition comprises isotonic agent NaCl from 1 mg/ml to 10 mg/ml [0047]. Malm teaches that the composition is for intravenous administration [0014] and that similar composition with terlipressin 0.1 mg/ml is available in a 10 mL ampoule [0005].  Malm teaches that the composition is stable at room temperature for at least 1 year [0073],  and at 25 C and 60% humidity for a period of at least  one year [0013]. Regarding claims 1-5, Malm teaches that the composition has about 1.9% w/w impurity, and period of storage is 18 -24 months [0013]. Therefore, the instantly claimed invention is anticipated by the prior art.
Applicants argue (see Rem. of 8/12/22) that Malm does not teach a formulation containing terlipressin and an aspartic acid stabilizing agent as claimed in claims 1 and 26.
Applicant’s arguments have been fully considered but they are not persuasive because Malm teaches a terlipressin composition with about 20 mM acetate buffer to maintain the pH in a range of 3.5 -4.5 [0005]. The state of the prior art supports that a lower pH like pH 3.5 – 4.5 would stabilize a protein and its amino acids (see above Klinke et al. (US Pub. No. 2004/0022792) ). Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 103-maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 and 15-30 remain rejected under 35 U.S.C. 103 as being unpatentable over Li et al (IDS, CN CN102440957), in view of Malm (US Pub. No. 2021/0161995, priority claimed US 62/685,447 filed on 6/15/2018) and Lebrec et al. (US Pub. No. 2004/0102362) and as discussed below.
The instantly claimed invention is broadly drawn to an aqueous composition comprising terlipressin acetate or a pharmaceutically acceptable salt thereof in an amount of 
about 0.5 mg/mL to about 10.0 mg/mL and an aspartic acid stabilizing agent, wherein the pH of the composition is from about 3.4 to about 5.0, wherein the composition has a sum of impurities of less than 5.0% of the total weight of the impurities and terlipressin in the composition (claim 2), wherein the composition is stable at about room temperature for about 12 months to about 24 months or longer (claim 3), wherein the composition is stable at about 25°C to about 30°C for about 6 months (claim 4), wherein the composition is stable at about 40°C for about 3 months (claims 5),  wherein the terlipressin acetate or a pharmaceutically acceptable salt thereof is in an amount of about 1.0 mg/mL (claim 6), wherein the aspartic acid is in an amount of about 0.1 mg/ml to 2 mg/ml (claim 7, 27), wherein the composition further comprises an isotonicity agent (claim 8), wherein the isotonicity agent is sodium chloride (claim 9), wherein the composition further comprises a pH adjusting agent (claim 10), wherein the pH adjusting agent is hydrochloric acid, acetic acid, sodium hydroxide, or potassium hydroxide (claim 11), wherein the composition further comprises an anti- microbial preservative (claim 12).   A container comprising the composition of claim 1 (claim 13), wherein the container is a syringe, a vial, a bottle, an ampule, a cartridge, or a bag (claim 14), wherein the kit comprises a container for the composition and instructions for administering the composition (claim 17), the container optionally has a means for injecting the composition into a subject (claim 18), and wherein the container is a syringe, a vial, a bottle, an ampule, a cartridge, or a bag (claim 19). wherein the instructions provide administering the composition by continuous infusion or as a bolus intravenous dose (claim 20).  An aqueous composition comprising terlipressin or a pharmaceutically acceptable salt thereof, a pharmaceutically acceptable solvent, an aspartic acid stabilizing agent, an isotonicity agent, an anti-microbial preservative, and one or more pH adjusting agents, wherein the composition comprises from 0.2 mg/mL to 10.0 mg/mL terlipressin or a pharmaceutically acceptable salt thereof, wherein the composition has a pH from about 3.4 to about 5.0, wherein the composition has a sum of impurities of less than about 5.0% of the total weight of the impurities and the terlipressin or a pharmaceutically acceptable salt thereof in the composition after storage at about 40°C and about 75% relative humidity for 12 weeks (claim 21 and 26), wherein the pharmaceutically acceptable solvent is water (claim 22), wherein the pH adjusting agent is acetic acid, hydrochloric acid or sodium hydroxide (claim 23), wherein the aspartic acid is in an amount of about 0.1 mg/ml to about 2 mg/ml (claim 24).
	Li et al teach a composition comprising terlipressin acetate, a preservative, pH regulator (abstract, summary of invention). Regarding claims 8 and 9, they teach sodium chloride. Regarding claims 10-11, they teach a pH regular as hydrochloric acid, acetic acid and sodium hydroxide (summary of invention). Regarding claim 1, they teach that the pH of the composition is 5-6.5 and the pH 5 is claimed in the instant claim 1 and they teach a composition comprising 1 mg/ml terlipressin (Example 1). Additionally, they teach that pH is adjusted to a desired pH value. Regarding claim 12, they teach using benzoic acid, methyl paraben or benzalkonium chloride (also well -known as anti-bacterial agent) as a preservative (meets the limitation of anti-microbial). Regarding claims 13, 14 and 17-19, they teach using a sterilized bottle with a cap, label packaging for using terlipressin for use as a nasal spray. Li et al do not teach a composition that has impurities of less than 5% of the total weight of terlipressin, wherein the composition is stable for about 6 months at 25-30° C or about 3 months at about 40° C and they do not teach an instruction for using a kit for a bolus or intravenous dose.
Malm teaches to make a pharmaceutical composition of terlipressin at pH from 3-6 [0039, wherein the composition comprises NaCl as an isotonic agent [0006-0007].  Malm teaches that the composition comprises terlipressin in a range of 0.1 mg/ml to 10 mg/ml [0037]. Malm teaches that the composition comprises terlipressin acetate [0010]. Malm teaches that terlipressin composition comprises 20 mM acetate buffer and pH in a range of 3.5-4.5 [0005].  Malm teaches that the composition comprises isotonic agent NaCl from 1 mg/ml to 10 mg/ml [0047]. Malm teaches that the composition is for intravenous administration [0014] and that similar composition with terlipressin 0.1 mg/ml is available in a 10 mL ampoule [0005].  Malm teaches that the composition is stable at room temperature for at least 1 year [0073],  and at 25 C and 60% humidity for a period of at least  one year [0013]. Regarding claims 1-5, Malm teaches that the composition has about 1.9% w/w impurity, and period of storage is 18 -24 months [0013]. 
	Neither Li nor Malm teaches a kit  that comprises instruction for administering the composition by continuous infusion or as a bolus intravenous dose.
Lebrec et al teach a kit comprising a vial or other suitable vessel containing measured quantity of terlipressin and another vial containing a solvent such that solution of terlipressin can be prepared prior to use [0022]. They teach that second vial may comprises sterile water or isotonic saline for injection.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have a kit with two ampoules one for terlipressin acetate or salt and second ampoule for a solvent to make an injectable composition, and the instructions for providing continuous or bolus administration as taught by Lebrec et al for the terlipressin composition taught by Li et al and by Malm.  It would have been obvious to one skill in the art to make a stable composition of terlipressin at room temperature or even higher temperature (see FIG. 3) as taught by Malm by modifying the terlipressin composition taught by Li et al. Additionally, one would have been motivated to do so because Lebrec et al teach making a kit for preparing an injectable composition by dissolving terlipressin in a solvent before it is injected and Malm teach a terlipressin composition suitable for injection [0014]. One  ordinary skill in the art would have modified the composition in an aqueous form which would have stability at room temperature and have an instruction for its use. Further, one would have a reasonable expectation of success in terlipressin composition for injection which is stable at room temperature or a higher temperature as taught by Malm and include an instruction sheet for its administration as in a bolus or continuous injection as taught by Lebrec et al.  Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Applicants argue (see Rem. of 8/12/2022) that Lebrec does not teach the missing element of a terlipressin stabilizing agent which is present in the claimed formulations, to the combination of Li and Malm as discussed above.
Applicant’s arguments have been fully considered but they are not persuasive because Li et al as well as Malm teaches a terlipressin formulation with acetate buffer  at pH 5-6.5 (Li et al.) or pH 3.5-4.5 (Malm) to make a stable terlipressin formulation at lower r pH. Claims do not require a specific agent that stabilizes aspartic acid or terlipressin in the formulation. Therefore, the rejection is maintained.
Claim(s) 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Li et al (IDS, CN CN102440957), in view of Malm (US Pub. No. 2021/0161995, priority claimed US 62/685,447 filed on 6/15/2018) and as evidenced by Jacob et al (US Pub. No. 2008/0213282) and Lebrec et al. (US Pub. No. 2004/0102362) as applied to claims 1-13 and 15-30 above, and further in view of Roberts et al (WO 2012/093071).
The instant invention is drawn to a kit comprising the composition of claim 1, wherein the kit comprises a pre-filled syringe.
The teachings of Li et al., Malm and Lebrec et al are summarized above. Neither Li et al., Malm nor Lebrec teaches a kit having a pre-filled terlipressin composition.
Roberts et al teach making a safe pre-filled syringes with medicine (see abstract, page 5,lines 16+), wherein the medicine can be terlipressin (page 9).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have a pre-filled syringe with terlipressin as taught by Roberts as another alternate to a kit as taught by Lebrec where one skilled in the art could have two ampoules separately one for terlipressin and another for solvent. It would have been obvious to one of ordinary skill in the art at the time the invention was made to pre-filled the syringe taught by Roberts using the terlipressin composition taught by Li et al in view of Malm as discussed previously. Additionally, one would have been motivated to do so because Roberts et al teach that pre-filled device provides advantages of avoiding inadvertent needle sticks injuries and the injection device is cheap to manufacture and dispose after a single use (see page 5, lines 30+). Further, one would have a reasonable expectation of success in preparing a pre-filled syringe with terlipressin Roberts et al teach making safe pre-filled syringe with terlipressin (page 9).  Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.

Applicants argue that the reference Roberts does not address deficiency in the rejection of claim 1 and 13 regarding aspartic acid stabilizing agent.
Applicants arguments have been fully considered but they are not persuasive because Li et al. and Malm teach making a stable composition of protein at a low pH around 5. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
New Rejection 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For a compact prosecution, the examiner interprets claim 1 as “an aqueous composition comprising terlipressin or a pharmaceutically acceptable salt thereof in amount 0.5 mg/mL to about 10.0 mg/mL and a stabilizing agent, wherein the stabilizing agent is aspartic acid, and wherein the pH of the composition is from about 3.4 to about 5.0.”
Claim(s) 1, 6, 8-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (IDS, CN102440957) in view of Klinke et al. (US Pub. No. 2004/0022792).
The instant claims are broadly drawn to an aqueous composition comprising terlipressin acetate or a pharmaceutically acceptable salt thereof in an amount of 
about 0.5 mg/mL to about 10.0 mg/mL and an aspartic acid stabilizing agent, wherein the pH of the composition is from about 3.4 to about 5.0, wherein the terlipressin acetate or a pharmaceutically acceptable salt thereof is in an amount of about 1.0 mg/mL (claim 6), wherein the composition further comprises an isotonicity agent (claim 8), wherein the isotonicity agent is sodium chloride (claim 9), wherein the composition further comprises a pH adjusting agent (claim 10), wherein the pH adjusting agent is hydrochloric acid, acetic acid, sodium hydroxide, or potassium hydroxide (claim 11), wherein the composition further comprises an anti- microbial preservative (claim 12).   A container comprising the composition of claim 1 (claim 13), wherein the container is a syringe, a vial, a bottle, an ampule, a cartridge, or a bag (claim 14), wherein the kit comprises a container for the composition and instructions for administering the composition (claim 17), the container optionally has a means for injecting the composition into a subject (claim 18), and wherein the container is a syringe, a vial, a bottle, an ampule, a cartridge, or a bag (claim 19).

Li et al teach a composition comprising terlipressin acetate, a preservative, pH regulator (abstract, summary of invention). Regarding claims 8 and 9, they teach sodium chloride. Regarding claims 10-11, they teach a pH regular as hydrochloric acid, acetic acid and sodium hydroxide (summary of invention). Regarding claim 1, they teach that the pH of the composition is 5-6.5 and the pH 5 is claimed in the instant claim 1 and they teach a composition comprising 1 mg/ml terlipressin (Example 1). Additionally, they teach that pH is adjusted to a desired pH value. Regarding claim 12, they teach using benzoic acid, methyl paraben or benzalkonium chloride (also well -known as anti-bacterial agent) as a preservative (meets the limitation of anti-microbial). Regarding claims 13, 14 and 17-19, they teach using a sterilized bottle with a cap, label packaging for using terlipressin for use as a nasal spray. Li et al. do not teach a terlipressin composition comprising aspartic acid.
Klinke et al. teach stabilization of a protein preparation with a sufficient amount of stabilizer to reduce the degree of aggregation, wherein the stabilizer is one of the amino acid selected from glycine, leucine, methionine, aspartic acid (see abstract, [0006]). They teach that the amount of amino acid in the composition is between 1 mM to about 3 M [0006]. They teach that the pH of composition about 4 or in between 2.5 to 4.0. They teach that amino acids to stabilize a protein is about 1 mg/mL  to 100 mg/mL (which is about 0.1% to 10%). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use an amino acid such as aspartic acid as taught by Klinke et al. to the composition of terlipressin as taught by Li et al. Additionally, one would have been motivated to do so because Klinke et al teach that amino acid aspartic acid stabilizes a protein composition from aggregation. This highly desirable for a composition (to be stable for a long period and high temperature as instantly claimed in claims 3-5, for example). Further, one would have a reasonable expectation of success in terlipressin composition because Klinke et al. teach that besides other stabilizing agents in the art such as sugar or sugar derivative (sucrose, mannitol, glycerol) or inorganic salt stabilizers (such as NaCl, CaCl2), paragraph[0007]), amino acid stabilizer (including aspartic acid) provide stability to a protein composition. Therefore, the invention would have been obvious over the combined teachings of the references.

Claim(s) 1-13 and 15-30 remain rejected under 35 U.S.C. 103 as being unpatentable over Li et al (IDS, CN CN102440957) in view of Klinke et al (US Pub. No. 2004/0022792),  Malm (US Pub. No. 2021/0161995, priority claimed US 62/685,447 filed on 6/15/2018) and Lebrec et al. (US Pub. No. 2004/0102362)
The instantly claimed invention is broadly drawn to an aqueous composition comprising terlipressin acetate or a pharmaceutically acceptable salt thereof in an amount of about 0.5 mg/mL to about 10.0 mg/mL and an aspartic acid stabilizing agent, wherein the pH of the composition is from about 3.4 to about 5.0, wherein the composition has a sum of impurities of less than 5.0% of the total weight of the impurities and terlipressin in the composition (claim 2), wherein the composition is stable at about room temperature for about 12 months to about 24 months or longer (claim 3), wherein the composition is stable at about 25°C to about 30°C for about 6 months (claim 4), wherein the composition is stable at about 40°C for about 3 months (claims 5),  wherein the terlipressin acetate or a pharmaceutically acceptable salt thereof is in an amount of about 1.0 mg/mL (claim 6), wherein the aspartic acid is in an amount of about 0.1 mg/ml to 2 mg/ml (claim 7, 27), wherein the composition further comprises an isotonicity agent (claim 8), wherein the isotonicity agent is sodium chloride (claim 9), wherein the composition further comprises a pH adjusting agent (claim 10), wherein the pH adjusting agent is hydrochloric acid, acetic acid, sodium hydroxide, or potassium hydroxide (claim 11), wherein the composition further comprises an anti- microbial preservative (claim 12).   A container comprising the composition of claim 1 (claim 13), wherein the container is a syringe, a vial, a bottle, an ampule, a cartridge, or a bag (claim 14), wherein the kit comprises a container for the composition and instructions for administering the composition (claim 17), the container optionally has a means for injecting the composition into a subject (claim 18), and wherein the container is a syringe, a vial, a bottle, an ampule, a cartridge, or a bag (claim 19). wherein the instructions provide administering the composition by continuous infusion or as a bolus intravenous dose (claim 20).  An aqueous composition comprising terlipressin or a pharmaceutically acceptable salt thereof, a pharmaceutically acceptable solvent, an aspartic acid stabilizing agent, an isotonicity agent, an anti-microbial preservative, and one or more pH adjusting agents, wherein the composition comprises from 0.2 mg/mL to 10.0 mg/mL terlipressin or a pharmaceutically acceptable salt thereof, wherein the composition has a pH from about 3.4 to about 5.0, wherein the composition has a sum of impurities of less than about 5.0% of the total weight of the impurities and the terlipressin or a pharmaceutically acceptable salt thereof in the composition after storage at about 40°C and about 75% relative humidity for 12 weeks (claim 21 and 26), wherein the pharmaceutically acceptable solvent is water (claim 22), wherein the pH adjusting agent is acetic acid, hydrochloric acid or sodium hydroxide (claim 23), wherein the aspartic acid is in an amount of about 0.1 mg/ml to about 2 mg/ml (claim 24).
	Li et al teach a composition comprising terlipressin acetate, a preservative, pH regulator (abstract, summary of invention). Regarding claims 8 and 9, they teach sodium chloride. Regarding claims 10-11, they teach a pH regular as hydrochloric acid, acetic acid and sodium hydroxide (summary of invention). Regarding claim 1, they teach that the pH of the composition is 5-6.5 and the pH 5 is claimed in the instant claim 1 and they teach a composition comprising 1 mg/ml terlipressin (Example 1). Additionally, they teach that pH is adjusted to a desired pH value. Regarding claim 12, they teach using benzoic acid, methyl paraben or benzalkonium chloride (also well -known as anti-bacterial agent) as a preservative (meets the limitation of anti-microbial). Regarding claims 13, 14 and 17-19, they teach using a sterilized bottle with a cap, label packaging for using terlipressin for use as a nasal spray. Li et al do not teach that the terlipressin composition has aspartic acid and that the composition has impurities of less than 5% of the total weight of terlipressin, wherein the composition is stable for about 6 months at 25-30° C or about 3 months at about 40° C and they do not teach an instruction for using a kit for a bolus or intravenous dose.
Klinke et al. teach stabilization of a protein preparation with a sufficient amount of stabilizer to reduce the degree of aggregation, wherein the stabilizer is one of the amino acid selected from glycine, leucine, methionine, aspartic acid (see abstract, [0006]). They teach that the amount of amino acid in the composition is between 1 mM to about 3 M [0006]. They teach that the pH of composition about 4 or in between 2.5 to 4.0. They teach that amino acids to stabilize a protein is about 1 mg/mL  to 100 mg/mL (which is about 0.1% to 10%). 
Malm teaches to make a pharmaceutical composition of terlipressin at pH from 3-6 [0039, wherein the composition comprises NaCl as an isotonic agent [0006-0007].  Malm teaches that the composition comprises terlipressin in a range of 0.1 mg/ml to 10 mg/ml [0037]. Malm teaches that the composition comprises terlipressin acetate [0010]. Malm teaches that terlipressin composition comprises 20 mM acetate buffer and pH in a range of 3.5-4.5 [0005].  Malm teaches that the composition comprises isotonic agent NaCl from 1 mg/ml to 10 mg/ml [0047]. Malm teaches that the composition is for intravenous administration [0014] and that similar composition with terlipressin 0.1 mg/ml is available in a 10 mL ampoule [0005].  Malm teaches that the composition is stable at room temperature for at least 1 year [0073],  and at 25 C and 60% humidity for a period of at least  one year [0013]. Regarding claims 1-5, Malm teaches that the composition has about 1.9% w/w impurity, and period of storage is 18 -24 months [0013]. Malm does not teach to have aspartic acid in the composition of terlipressin, however, Klinke et al teach that amino acids selected from glycine, methionine, aspartic acid can be used to stabilize protein composition from aggregation (see above).
	Neither Li et al., Klinke et al. nor Malm teaches a kit  that comprises instruction for administering the composition by continuous infusion or as a bolus intravenous dose.
Lebrec et al teach a kit comprising a vial or other suitable vessel containing measured quantity of terlipressin and another vial containing a solvent such that solution of terlipressin can be prepared prior to use [0022]. They teach that second vial may comprises sterile water or isotonic saline for injection.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have a kit with two ampoules one for terlipressin acetate or salt and aspartic acid, and second ampoule for a solvent to make an injectable composition, and the instructions for providing continuous or bolus administration as taught by Lebrec et al for the terlipressin composition taught by Li et al, Klinke et al., and by Malm.  It would have been obvious to one skill in the art to make a stable composition of terlipressin at room temperature or even higher temperature (see FIG. 3) as taught by Malm by modifying the terlipressin composition taught by Li et al and in view of Klinke et al. Additionally, one would have been motivated to do so because Lebrec et al teach making a kit for preparing an injectable composition by dissolving terlipressin in a solvent before it is injected and Malm teach a terlipressin composition suitable for injection [0014]. One  ordinary skill in the art would have modified the composition in an aqueous form which would have stability at room temperature and have an instruction for its use. Further, one would have a reasonable expectation of success in terlipressin composition for injection which is stable at room temperature or a higher temperature as taught by Malm and include an instruction sheet for its administration as in a bolus or continuous injection as taught by Lebrec et al.  Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (IDS, CN CN102440957), in view of Klinke et al. (US Pub. No. 2004/0022792), Malm (US Pub. No. 2021/0161995, priority claimed US 62/685,447 filed on 6/15/2018) and as evidenced by Jacob et al (US Pub. No. 2008/0213282) and Lebrec et al. (US Pub. No. 2004/0102362) as applied to claims 1-13 and 15-30 above, and further in view of Roberts et al (WO 2012/093071).
The instant invention is drawn to a kit comprising the composition of claim 1, wherein the kit comprises a pre-filled syringe.
The teachings of Li et al., Klinke et al., Malm and Lebrec et al are summarized above. Neither Li et al., Klinke, Malm nor Lebrec teaches a kit having a pre-filled terlipressin composition.
Roberts et al teach making a safe pre-filled syringes with medicine (see abstract, page 5,lines 16+), wherein the medicine can be terlipressin (page 9).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have a pre-filled syringe with terlipressin as taught by Roberts as another alternate to a kit as taught by Lebrec where one skilled in the art could have two ampoules separately one for terlipressin and another for solvent. It would have been obvious to one of ordinary skill in the art at the time the invention was made to pre-filled the syringe taught by Roberts using the terlipressin composition taught by Li et al in view of Klinke et al., and Malm as discussed previously. Additionally, one would have been motivated to do so because Roberts et al teach that pre-filled device provides advantages of avoiding inadvertent needle sticks injuries and the injection device is cheap to manufacture and dispose after a single use (see page 5, lines 30+). Further, one would have a reasonable expectation of success in preparing a pre-filled syringe with terlipressin Roberts et al teach making safe pre-filled syringe with terlipressin (page 9).  Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646